Citation Nr: 1704829	
Decision Date: 02/16/17    Archive Date: 02/24/17

DOCKET NO.  13-17 149	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to a rating in excess of 10 percent for atrial fibrillation.

2. Entitlement to service connection for Basal cell carcinoma, to include as secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Lamb, Associate Counsel




INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from November 2011 and April 2012 rating decisions of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO).  

In June 2015 the Board remanded this case and instructed the RO to obtain a VA examination in regards to the Veteran's service connection claim for Basal cell carcinoma.  The Board notes that the requested VA examination was conducted in October 2015 with an amended examination obtained in November 2015.  Both examination reports have been associated with the claims file.  Accordingly, after reviewing the actions of the Agency of Original Jurisdiction, the Board finds there was substantial compliance with the requested development.  Dyment v. West, 13 Vet. App. 141 (1999); Stegall v. West, 11 Vet. App. 268 (1998).

The issue of an increased rating for atrial fibrillation is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.


FINDING OF FACT

Basel cell carcinoma did not originate in service or within a year of service, is not otherwise etiologically related to the Veteran's active service, and the only medical opinion to address the etiology weighs against the claim.


CONCLUSION OF LAW

The criteria for service connection for Basel cell carcinoma, to include as secondary to herbicide exposure, are not met.  38 U.S.C.A. §§ 1110, 1111, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

Upon receipt of a substantially complete application, VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2016); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The Board notes that the Veteran was provided 38 U.S.C.A. § 5103(a)-compliant notices in February and August 2010 correspondences.  Thereafter, the claim was readjudicated in a December 2015 supplemental statement of the case.  Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the most recent December 2015 supplemental statement of the case.  

The Board also finds the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the appellant of any evidence that could not be obtained.  The appellant has not referred to any additional, unobtained, relevant, available evidence.  

In June 2015 the Board remanded this case and instructed the RO to obtain a VA examination to determine the etiology of the Veteran's Basal cell carcinoma.  The requested VA examination was conducted in October 2015.  The RO reviewed the medical opinion and found that the examiner did not follow a Remand directive; thereby, the RO determined that the medical opinion was insufficient.  Thereafter, the RO requested an addendum.  In a November 2015 addendum opinion, the examiner responded that an opinion and a full rationale had already been provided, that it remained unchanged, and reissued her previous medical opinion.

The Board notes that the Veteran's electronic claims file contains two versions of the October 2015 VA examination report.  The first version is associated with the Veteran's Virtual VA file and includes the examiner's medical opinion and rationale.  The second version is associated with the Veteran's eFolder Documents and the examiner's medical opinion and rationale are omitted.  Therefore, it is unclear whether the RO found the October 2015 examination report insufficient due to a missing medical opinion and rationale, or whether the RO simply found the examiner's report insufficient for other reasons.  In any event, the Board has reviewed both the October and November 2015 VA examination reports and medical opinions and finds they are adequate to adjudicate the issue on appeal.  Accordingly, the Board finds the RO's determination of inadequacy incorrect.

Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Service Connection

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303 (2016).  In order to establish entitlement to service connection, there must be (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) a causal connection between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Service connection may be presumed for certain chronic diseases which develop to a compensable degree within one year after discharge from service, even though there is no evidence of the disease during the period of service.  That presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. 3.307, 3.309(a) (2016). 

Medical evidence is required to demonstrate a relationship between a current disability and the continuity of symptomatology demonstrated if the condition is not one where a lay person's observations would be competent.  Clyburn v. West, 12 Vet. App. 296 (1999).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was noted during service; (2) evidence of post-service continuity of the same symptomatology and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Evidence of a chronic condition must be medical, unless it relates to a condition to which lay observation is competent.  Savage v. Gober, 10 Vet. App. 488 (1997).

Lay evidence presented by a Veteran concerning continuity of symptoms after service may generally be considered credible and ultimately competent, regardless of a lack of contemporaneous medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (2006).  The Board has the authority to discount the weight and probity of evidence in light of its own inherent characteristics and its relationship to other evidence.  Madden v. Gober, 125 F.3d 1477 (Fed. Cir. 1997).  

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

The Board must determine whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either case, or whether the preponderance of the evidence is against the claim, in which case, service connection must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



Basal Cell Carcinoma

The Veteran seeks entitlement to service connection for Basal cell carcinoma (BCC).  Specifically, the Veteran asserts service connection as a result of exposure to herbicides.  

1. Factual Background

The Veteran served on active duty from November 1967 to November 1969, including service in Vietnam.  The service treatment records (STRs) include a January 1967 letter from the Veteran's treating physician noting treatment for acne that caused moderate facial disfiguration.  The treating physician further opined that the Veteran was "not acceptable for service requirements" due to his moderate facial disfiguration.  On his August 1967 enlistment examination the Veteran reported a skin disorder noted as acne.  A December 1967 STR shows that the Veteran was treated for a rash.  Lastly, the Veteran's separation examination noted treatment for acne and that there were no complications from that skin disorder. 

Post-service medical records show that the Veteran underwent a skin examination in September 2006.  The Veteran reported a lesion on his nose that had been present for ten years.  The physician found a 4 mm left alar rim skin toned papule.  The Veteran was diagnosed with BCC, nodular type with multiple fragments.  The lesion was removed with electrodessication and curettage.  A skin examination conducted three months later revealed that the previous site of BCC looked good.  A reddish brown macule was noted on the right posterior calf and a tan keratotic papule was noted on the right posterior thigh.  The Veteran was diagnosed with status post-BCC, seborrheic keratosis and ruled out atypia nevus.  Skin examinations conducted in June 2007 and 2008 also diagnosed the Veteran with status post-BCC.

During a June 2009 routine skin check, the Veteran was noted to have a left altar rim with a skin toned papule at a previous BCC scar site with several large comedones on the back and scattered tan keratotic papules.  He was diagnosed with recurrent BCC.  A follow-up appointment in September 2009 found no suspicious lesions and the Veteran was diagnosed with post-BCC with no evidence of recurrence.  A June 2010 skin pathology report found atypical squamous epithelium fragments with a differential diagnosis including actinic keratosis or squamous cell carcinoma.

A dermatology skin examination conducted in June 2011 revealed brown papule at a previous BCC site located on the left nostril.  In addition a 7x5 mm brown patch with darker edge was noted at the right upper abdomen and waxy brown plaques were noted on the right chest wall.  The Veteran was diagnosed with probable atypical nevus, probable recurrent BCC, and seborrheic keratosis.  The Veteran declined treatment at that time.  A June 2012 dermatology record noted physical findings of one translucent papule at the left nostril and a brown patch with darker edge on the right upper abdomen 7x5 mm in size.  The physician diagnosed the Veteran with atypia BCC and treated with curettage electrodessication.  The Veteran returned for a follow-up appointment in August 2012 for removal of the lesion on his abdomen.  In addition, a large comedone was expressed on the mid-chest.

A routine skin check was performed in June 2013 with previous BCC sites found clear.  In June 2014, a skin examination revealed a left nostril speckled with 3 mm translucent papule and a waxy brown plaque along the right jawline.  The Veteran was diagnosed with BCC and seborrheic keratosis.  The seborrheic keratosis was treated with liquid nitrogen.  Two months later the Veteran had a translucent papule on his left nostril removed with curettage electrodessication.  A May 2015 skin examination noted that previous BCC sites were clear.  A 1 cm subcutaneous cystic mass was noted at the right temple as well as numerous waxy brown papules with a few uniformly pigmented lesions.  The Veteran was diagnosed with a large epidermal inclusion cyst and a history of BCC and Bowen's disease.

The Veteran underwent a VA skin disease examination in October 2015.  The examiner noted a diagnosis of recurrent BCC with a date of diagnosis notes as 2006.  The examiner opined that the Veteran's BCC was "not caused by or a result of causally or etiologically related to the Veteran's active service, including to his verified exposure to Agent Orange."  The examiner based this opinion on a lack of evidence of any Basal cell skin cancer during service or any treatment for any skin neoplasm.  The examiner also noted that the Veteran was diagnosed with skin cancer thirty-five years after service.  In addition, the examiner based her opinion on a finding that presumptive service connection for herbicide exposure did not include BCC and that despite extensive medical study, "there has been no medical evidence for any increased association between Agent Orange exposure and the development of Basal cell skin cancer."  The examiner further found that the Veteran had clear risk factors for developing BCC including age, gender and race, and that environmental conditions from service would not be expected to have played a role as the Veteran was only in the service for two years.  Lastly, the examiner cited medical literature which did not support an association between Agent Orange exposure and the development of BCC.  This opinion was reissued in a November 2015 addendum.

2. Legal Analysis

After a review of the evidence, the Board finds that service connection for BCC is not warranted.

Absent affirmative evidence to the contrary, there is a presumption of exposure to herbicides (to include Agent Orange) for all Veterans who served in Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116 (f) (West 2014) and 38 C.F.R. § 3.307 (a)(6)(iii) (2016). 

If a Veteran was exposed to a herbicide agent during active service, the following diseases shall be service-connected if the requirements of 38 C.F.R. § 3.307 (a)(6) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307 (d) are also satisfied: AL amyloidosis, chloracne or other acneform diseases consistent with chloracne, Type 2 diabetes (also known as Type II or adult-onset diabetes mellitus), Hodgkin's disease, ischemic heart disease (including, but not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm and coronary bypass surgery; and stable, unstable and Prinzmetal's angina), all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia), multiple myeloma, non-Hodgkin's lymphoma, Parkinson's disease, early-onset peripheral neuropathy, porphyria cutanea tarda, prostate cancer, respiratory cancers (cancer of the lung, bronchus, larynx, or trachea) and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309 (e) (2016).  

Note 1 to section 3.309(e) provides that "the term 'soft-tissue sarcoma' includes the following: adult fibrosarcoma, dermatofibrosarcoma protuberans, malignant fibrous histiocytoma, liposarcoma, leiomyosarcoma, epithelioid leiomyosarcoma (malignant leiomyoblastoma), rhabdomyosarcoma, ectomesenchymoma, angiosarcoma (hemangiosarcoma and lymphangiosarcoma), proliferating (systemic) angioendotheliomatosis, malignant glomus tumor, malignant hemangiopericytoma, synovial sarcoma (malignant synovioma), malignant giant cell tumor of tendon sheath, malignant schwannoma, including malignant schwannoma with rhabdomyoblastic differentiation (malignant Triton tumor), glandular and epithelioid malignant schwannomas, malignant mesenchymoma, malignant granular cell tumor, alveolar soft part sarcoma, epithelioid sarcoma, clear cell sarcoma of tendons and aponeuroses, extraskeletal Ewing's sarcoma, congenital and infantile fibrosarcoma, and malignant ganglioneuroma.  Note 2 to section 3.309(e) provides that "the term ischemic heart disease does not include hypertension or peripheral manifestations of arteriosclerosis such as peripheral vascular disease or stroke, or any other condition that does not qualify within the generally accepted medical definition of ischemic heart disease."  38 C.F.R. § 3.309 (e) (2016). 

VA has determined that there is no positive association between exposure to herbicides and any other condition for which it has not specifically determined that a presumption of service connection is warranted.  See Notice, 59 Fed. Reg. 341 -346 (1994); see also 61 Fed. Reg. 57586 -57589 (1996).  In addition, the diseases listed at § 3.309(e) shall have become manifest to a degree of 10 percent or more at any time after service, except that chloracne or other acneform disease consistent with chloracne, porphyria cutanea tarda, and acute and subacute peripheral neuropathy shall have become manifest to a degree of 10 percent or more within a year, after the last date on which the Veteran was exposed to an herbicide agent during active military, naval, or air service. 

Notwithstanding the presumption, service connection for a disability claimed as due to exposure to herbicides may be established by showing that a disorder resulting in disability or death was in fact causally linked to such exposure.  See Brock v. Brown, 10 Vet. App. 155, 162-64 (1997); Combee v. Brown, 34 F. 3d 1039, 1044 (Fed. Cir. 1994), citing 38 U.S.C.A. § 1113 (b) and 1116 and 38 C.F.R. § 3.303.

The Board notes that the Veteran's service in Vietnam has been confirmed, and he is therefore presumed to have been exposed to herbicides.  However, the Veteran's diagnosed BCC is not listed in 38 C.F.R. § 3.309 (e) as diseases recognized by VA regulations as being presumptively associated with herbicide exposure.  Accordingly, the Board finds that service connection on a presumptive basis is not warranted.  Despite this finding, the claimant is not precluded from establishing service connection with proof of actual causation.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).

The Board has considered the evidence discussed above and finds that the weight of evidence is against the Veteran's claim of entitlement to service connection for BCC.  While the Veteran's STRs show he entered service with a pre-existing skin condition noted as acne, and that that he was treated for a rash, the STRs do not show treatment for a condition associated with the development of skin cancer.  In addition, the objective medical evidence does not indicate the clinical presence of any cancerous malignant skin tumors manifest to a compensable disabling degree within the first year following the Veteran's separation from active duty in November 1969, such that service connection for skin cancers on a presumptive basis could be allowed under 38 C.F.R. §§ 3.307, 3.309.  

Moreover, there is no medical evidence providing a link between the Veteran's BCC and service.  The October 2016 VA examiner found that BCC was not "caused by or a result of causally or etiologically related to the Veteran's active service, including to his verified exposure to Agent Orange."  The examiner based her opinion on a physical examination of the Veteran, a review of the Veteran's claims file, the Veteran's medical history, and a review of the relevant medical literature.  The examiner has training, knowledge, and expertise on which she relied to form her opinion, and she provided a persuasive rationale for it.  There is no medical evidence to the contrary.

The Board notes that lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 C.F.R. §§ 3.303 (a), 3.159(a) (2016); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  However, the Veteran has not offered any lay statements linking his BCC to service.  Instead, the Veteran has consistently related his BCC to exposure to herbicides.  In any event, had the Veteran provided statements linking his BCC to service, a determination of whether a skin disability, to include cancer, is related to service requires specialized training for a determination as to diagnosis and causation, and is therefore not susceptible of lay opinions on etiology.  Barr v. Nicholson, 21 Vet. App. 303 (2007); Grover v. West, 12 Vet. App. 109 (1999); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim for service connection for Basal cell carcinoma, to include as secondary to herbicide exposure.  Although the Veteran is entitled to the benefit of the doubt where the evidence is in approximate balance, the benefit of the doubt doctrine is inapplicable where, as here, the preponderance of the evidence is against the claim for service connection for a Basal cell carcinoma.  The claim is denied.  38 U.S.C.A. § 5107 (b) (West 2014); 38 C.F.R. § 3.102 (2016); Gilbert v. Derwinki, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for Basal cell carcinoma is denied.
REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to further develop the Veteran's increased rating claim for atrial fibrillation.  

In June 2015 the Board remanded this case and instructed the RO to obtain a VA examination evaluating the Veteran's atrial fibrillation.  In October 2015, a VA examination was obtained.  The examiner diagnosed the Veteran with supraventricular arrhythmia noted as atrial fibrillation.  The examiner further noted that the Veteran had an automatic implantable cardioverter/defibrillator (AICD) implanted in August 2008 to treat his atrial fibrillation.  An interview-based metabolic equivalents test (METs) noted METs of 3-5 related solely to the Veteran's non-service-connected non-ischemic cardiomyopathy.

The Board also notes the Veteran underwent a VA examination in December 2011.  The December 2011 VA examiner found the Veteran had a non-service-connected non-ischemic cardiomyopathy manifested by a MET of 3 which had been treated with a catheter in June 2008 and an AICD implantation in August 2008.  Under entries titled "Medical History" and "Other Significant Cardiac History," the examiner found the AICD was not related to the Veteran's service-connected atrial fibrillation, but rather his non-service-connected non-ischemic cardiomyopathy.

The Veteran's atrial fibrillation is currently rated 10 percent disabling pursuant to 38 C.F.R. § 4.104, Diagnostic Code (DC) 7010, supraventricular arrhythmias, for permanent atrial fibrillation.  However, 38 C.F.R. § 4.104 also provides ratings for implantable cardiac pacemakers under DC 7018.  Pursuant to a note under DC 7018, implantable cardioverter-defibrillators (AICS's) are to be evaluated under DC 7011.  The Board notes that there are conflicting medical opinions as to whether the Veteran's AICD is related to his service-connected atrial fibrillation.  Therefore, in order to provide the Veteran with the most favorable rating available the Board finds that further development is necessary and that a medical opinion is required to determine whether the Veteran's AICD is related to his service-connected atrial fibrillation.

Accordingly, the case is REMANDED for the following action:




1. With any necessary identification of sources by the Veteran, request all VA treatment records not already associated with the file from the Veteran's VA treatment facilities, and all private treatment records for the Veteran not already associated with the file.

2. Then, a medical opinion should be obtained to determine whether the Veteran's AICD is related to his service-connected atrial fibrillation.  The claims file, including a copy of this Remand, must be made available to and reviewed by the examiner.  The examiner must address the conflicting medical records.

3. Then, readjudicate the claims.  If any decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then return the case to the Board.




The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Thomas H. O'Shay
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


